— Judgment unanimously affirmed. Memorandum: We reject defendant’s contention that the trial court’s instructions on intoxication were erroneous. The court properly instructed the jury to consider whether defendant’s intoxication made him incapable of forming the intent to kill or cause injury to the victim (see, People v Westergard, 69 NY2d 642, 644; People v Koerber, 244 NY 147; People v Lang, 143 AD2d 685; 1 CJI[NY] 9:46, at 521). We have examined defendant’s remaining arguments and find them to be lacking in merit. Finally, we decline to modify defendant’s sentence in the interest of justice. (Appeal from Judgment of Steuben County Court, Purple, Jr., J. — Attempted Murder, 2nd Degree.) Present — Denman, P. J., Boomer, Lawton, Fallon and Doerr, JJ.